Citation Nr: 0423337	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  99-09 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

3.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).

4.  Entitlement to a rating in excess of 10 percent for 
residuals of shrapnel injury to the right calf with 
neurological impairment.

5.  Entitlement to a rating in excess of 10 percent for a 
scar, residuals of shrapnel injury to the right calf.

6.  Entitlement to a rating in excess of 10 percent for a 
scar, residuals of a gunshot wound to the right thigh.

7.  Entitlement to a rating in excess of 10 percent for a 
scar, residuals of fragment wounds to the right flank.
8.  Entitlement to an effective date earlier than April 29, 
1999, for the grant of a total disability evaluation based on 
individual unemployability (TDIU).

9.  Entitlement to a rating in excess of 10 percent for 
residuals of a gunshot injury to the right thigh with muscle 
impairment.

10.  Entitlement to a rating in excess of 10 percent for 
residuals of fragment wound to the left supraclavicular 
region with muscle impairment.

11.  Entitlement to an effective date earlier than August 22, 
1997, for the grant of service connection for PTSD.


REPRESENTATION

Veteran represented by:	Keith Miller, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel








INTRODUCTION

The veteran served on active duty from September 1966 to 
March 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.

The veteran was afforded a travel Board hearing in March 
2004; the transcript is of record.
 
The RO has assigned separate 10 percent disability rating to 
residuals of a fragment wound to the left supraclavicular 
region under 38 C.F.R. § 4.118, Diagnostic Code 7804 and 
38 C.F.R. § 4.73, Diagnostic Code 5319.  As will be discussed 
below, a VA examiner in October 1999 diagnosed an injury to 
the left clavicle, gunshot wound, resulting in 
acromioclavicular joint dysfunction and eventual resection of 
the left distal clavicle.  The RO should address whether a 
separate disability rating is warranted for this disorder.

The issue of entitlement to ratings in excess of 10 percent 
for residuals of a gunshot injury to the right thigh with 
muscle impairment and residuals of fragment wound to the left 
supraclavicular region, and entitlement to an earlier 
effective date for service connection for PTSD are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's claims has been obtained by the RO, 
and the RO has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran has Level II hearing in the right ear, and 
Level II hearing in the left ear.

3.  The veteran has bilateral tinnitus.

4.  The veteran's PTSD is manifested by total occupational 
and social impairment.

5.  The veteran's right calf disability is manifested by 
decreased sensation of the medial plantar nerve, but not 
complete numbness on the medial right heel and right foot.

6.  The veteran's shrapnel wound scar to the right calf is 
painful and tender, but produces no limitation of function.

7.  The veteran's gunshot wound to the right thigh is painful 
and tender, but produces no limitation of function.

8.  The veteran's fragment wound scar to the right flank is 
painful and tender, but produces no limitation of function.

9.  The veteran's formal claim for TDIU was received in July 
1999.

10.  From the evidence it is factually ascertainable that the 
veteran was rendered unemployable as of April 9, 1999.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code 6100 (2003).

2.  The criteria for the assignment of a rating in excess of 
10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 
1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b), 4.87, Diagnostic Code 6260 (2003).

3.  The criteria for the assignment of a 100 percent rating 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).

4.  The criteria for the assignment of a rating in excess of 
10 percent for neurological impairment of the right calf have 
not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8521 
(2003).

5.  The criteria for the assignment of a rating in excess of 
10 percent for shrapnel wound scar of the right calf have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Code 7804 (2002, 2003).

6.  The criteria for the assignment of a rating in excess of 
10 percent for gunshot wound scar to the right thigh have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Code 7804 (2002, 2003).

7.  The criteria for the assignment of a rating in excess of 
10 percent for fragment wound scar to the right flank have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2002, 2003).

8.  The criteria for an effective date of April 9, 1999, but 
not earlier, for a TDIU are met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.157, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. June 24, 2004) in which the Court continued to recognize 
that typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In a case, however, where a claim 
was pending before the VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Pelegrini, No. 01-944, 
slip op. at 10-11.  The Court held that in such a 
circumstance the veteran still retained the right to VCAA 
content-complying notice and proper subsequent VA process.  
Id. at 11.  In this case, in August 1997 the veteran claimed 
increased disability ratings regarding gunshot wound 
residuals.  An April 1999 rating decision addressed these 
claims.  The veteran filed a substantive appeal as to the 
disability ratings assigned to the gunshot residual 
disabilities.  In April 1999, the veteran claimed increased 
disability ratings as to his service-connected PTSD, 
bilateral hearing loss, and tinnitus.  In July 1999, the 
veteran claimed entitlement to TDIU.  A September 2000 rating 
decision continued the respective disability ratings for 
PTSD, bilateral hearing loss, and tinnitus, and granted 
service connection for TDIU.  The veteran filed a substantive 
appeal as to the ratings assigned for each respective 
disability, and to the effective date assigned to TDIU.  Only 
after the respective rating actions were promulgated did the 
AOJ, in February 2002 issue Statements of the Case informing 
the veteran of the enactment of the VCAA and the implementing 
regulations.  A January 2004 Supplemental Statement of the 
Case also contained the VCAA regulations.  In February 2004, 
the RO issued a VCAA letter to the veteran notifying the 
veteran of what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claims.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the appellant in February 2004 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Additionally, he was afforded a 
travel Board hearing in March 2004.  Therefore, to decide the 
appeal would not be prejudicial to the claimant.  

Regarding the issues being decided on appeal, the evidence of 
record contains copies of the veteran's service medical 
records, treatment records from the VA Medical Center (VAMC) 
in Portland, Oregon, and private treatment records.  There is 
no indication of relevant, outstanding records which would 
support the veteran's claims.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(1)-(3) (2003).  

Additionally, the evidence of record contains several VA 
examinations regarding the multiple issues on appeal.  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues being decided on appeal.



I.  Factual Background

Bilateral Hearing Loss & Tinnitus

An October 1970 rating decision granted service connection 
for hearing loss, and a noncompensable rating was assigned.  
In April 1999, the veteran filed a claim for an increase 
contending that he had used hearing aids for the past five 
years with little success.  He claimed that he was prevented 
from hearing and understanding important conversations in 
most daily activity.  He requested a 50 percent disability 
rating.  A September 2000 rating decision continued the 
noncompensable disability rating.

An October 1970 rating decision also granted service 
connection for tinnitus, and a noncompensable rating was 
assigned.  In March 1994, the veteran filed a claim for an 
increase and an August 1994 rating decision increased the 
disability rating to 10 percent.  In April 1999, the veteran 
filed a claim for an increase, and a September 2000 rating 
decision continued the 10 percent disability rating.

Treatment records dated in October 1999 from the Portland 
VAMC reflect that the veteran was fitted for hearing aids, 
and retained spare hearing aids issued in 1997.

In October 1999, the veteran was afforded a VA audiological 
examination.  The veteran complained of bilateral hearing 
difficulties and constant tinnitus.  He reported serving in 
Vietnam aboard gunboats for several tours.  He had a positive 
history of acoustic trauma, diabetes and hypertension, but 
denied vertigo, ear disease, and a family history of hearing 
loss.  He reported his tinnitus was constant but greater in 
the left ear.  He judged it to be a 4 to 6 on a 10 point 
scale for loudness and annoyance.  He matched tinnitus to 4.0 
kilohertz tone at plus 5 decibels sensation level in each 
ear.  The audiometric test showed right ear pure tone 
thresholds of 5, 10, 20, 50, 85 decibels at 500, 1000, 2000, 
3000, and 4000 hertz, respectively.  The average pure tone 
threshold was 41 decibels.  Left ear pure tone thresholds 
were 5, 10, 20, 70, and 80 decibels at the same tested 
frequencies, respectively.  The average pure tone threshold 
was 45 decibels.  The speech recognition score for each ear 
was 84.  An otoscopy showed clear and patent ear canals, 
visible tympanic membrane in both ears.  Acoustic immittance 
studies showed tympanometric patterns in both ears.  
Performance intensity-phonemically balanced (PI-PB) rollover 
function was negative for retrocochlear involvement in both 
ears.  The examiner's diagnosis was that the veteran 
exhibited hearing with normal limits through 2.0 kilohertz 
with severe high-frequency sensorineural hearing loss and 
good word recognition abilities in both ears.  

In October 1999 correspondence from the veteran's private 
physician, Dr. Todd H. Berinstein, M.D., the physician noted 
that in recent years the veteran had difficulty understanding 
the spoken word, required hearing aids, and opined that many 
of the veteran's difficulties with work and with his ability 
to earn a living had been hampered by his hearing loss.  An 
audiogram showed bilaterally symmetric mid to high frequency, 
severe, hearing loss which was steeply sloping.  His speech 
audiometry was normal.

In January 2000, the veteran was afforded another VA 
examination.  The veteran reported injuries to his ears from 
noise exposure, both from diesel engines on board the boat he 
was on, and machine gun firing that they did from the boat as 
well as incoming explosions with especially one explosion 
which questionably may have injured his tympanic membranes at 
the time.  He reported a concussion at that time and being 
wounded.  Regarding tinnitus, the veteran still complained of 
its occurrence.  At the time of the examination, the veteran 
reported not working.  He stated that he lost his job due to 
a work-related injury a year and a half prior, and did not 
plan to work again.  His post-service work generally involved 
diesel engines, and some of his work involved the sales and 
business side.  He reported wearing hearing aids for a few 
years.  He reported a significant benefit from the aids, 
though they did not correct all of his problems and he 
complained of difficulty in noisy environments.  He 
complained that it was aggravating to ask people to repeat 
themselves; therefore, he sometimes avoided social situations 
because he did not know when he would have problems with his 
hearing.  The hearing was not a factor when he left his 
employment, and decided not to return to work for other 
reasons, although he was aware that there could be a problem 
if he tried to work again.  He denied any recent ear 
infections.  

On physical examination, the ear canals and tympanic 
membranes were normal other than some mild scarring of his 
tympanic membranes.  Both drums moved well with pneumatic 
otoscope and there was no sign of perforation, fluid or 
infection.  The outer ears appeared normal, and there was no 
evidence of any congenital abnormality.  He had no tenderness 
or swelling over the mastoid.  Tuning fork tests showed that 
the Weber did not lateralize and he had Rinne's positively 
bilaterally at 256, showing that it appeared to be sensori-
neural hearing loss and not conductive hearing loss.  
Examination of his nose and throat showed no evidence of 
chronic infection or obstruction, and examination of his neck 
showed no significant adenopathy or swelling.  The examiner's 
impression was bilateral high frequency sensori-neural 
hearing loss, and history of tinnitus.  

In an August 2000 addendum, the VA examiner noted that the 
veteran did not have a right tympanic membrane perforation; 
it was reported that both tympanic membranes were intact 
without any perforations or fluid.  The examiner opined that 
the veteran had significant hearing loss and tinnitus, and 
used hearing aids.  The examiner noted that as mentioned in 
his previous report, the veteran's hearing did not affect him 
regarding the loss of his last job, the veteran was 
employable, and not many jobs were eliminated from possible 
employment.  At most jobs he could use his hearing aids but 
would have to use ear protection like anyone else, if the 
levels of noise required protection.  He could not qualify 
for a job that required perfect hearing, but the vast 
majority of jobs were available to him with his level of 
hearing loss and his use of hearing aids, and the tinnitus 
did not eliminate any jobs from his participation.

PTSD

The veteran's primary psychiatric provider, Linda Gillins, a 
psychiatric nurse practitioner at the Portland VAMC submitted 
a statement dated in April 1999.  Ms. Gillins opined that the 
veteran's PTSD symptoms significantly impacted his attention, 
concentration, social interactions and relationships with 
family.  On a daily basis he experienced intrusive images of 
Vietnam, triggered by diesel fuel fumes, conflicts with 
authorities, and pain in his shoulder and legs from combat 
wounds.  He struggled daily with guilt and sadness at the 
deaths of friends in Vietnam and questioned the purpose of 
his survival.  He tended to be rather emotionally removed in 
intimate relationship, had few hobbies, and struggled with 
issues of control and discipline with his family.  His affect 
tended to be constricted in range, and he tended to feel 
detached and estranged from others.  With great effort, he 
tried to present himself as social and engaging.  He often 
felt guilty after angry outbursts with his family.  He was 
hyper-vigilant about issues of safety, including providing 
safe products to his customers.  He tended to avoid any 
association with Vietnam veterans and until just recently was 
rather secretive with his own combat experiences.  He 
reported dreams and nightmares about Vietnam.  He did not see 
a future for himself.  Ms. Gillins also reported that the 
veteran struggled with major depression with episodic 
suicidal thoughts.  He exhibited symptoms such as being 
tearful and sad, difficulty with attention and concentration, 
and anger regarding his forgetfulness.  He experienced 
difficulty participating in pleasurable activities without 
being critical of himself or others.  He had episodic suicide 
ideation and has thought about how to commit suicide in a 
manner that would appear an accident.  He treated with 
several antidepressant medications, but was intolerant of 
side effects.  His employment contributed to his increased 
symptoms.  His symptoms were triggered by pain secondary to 
long hours of travel, diesel-fumes, and conflicts with 
employer regarding potentially unsafe products.

In February 2000, the veteran underwent a VA psychiatric 
examination.  The examiner noted that the veteran appeared 
initially argumentative but later cooperative.  He was 
oriented to person, place, time and purpose of the 
evaluation.  He displayed rambling speech and needed frequent 
redirection.  He was able to list the five most recent 
presidents of the United States and three of the four states 
which bordered Oregon.  He performed Serial 7's without 
making an error but took longer than average to complete this 
task.  He admitted to suffering from daily suicidal ideation 
with a plan.  He was able to make a verbal "no harm" 
contract with the examiner and agreed to discuss his ongoing 
difficulties with suicidal ideation with his psychiatric 
nurse practitioner.  He denied difficulty with homicidal or 
psychotic ideation.  There was no evidence of hallucinations, 
delusions, or of significant enough cognitive impairment to 
warrant a specific diagnosis.  His concentration deficits 
appeared to be directly related to his PTSD and major 
depression diagnoses, not due to a separate cognitive 
disorder.  The examiner opined that the veteran continued to 
meet the Diagnostic and Statistic Manual of Mental Disorders 
32 (4th ed. 1994) (DSM-IV) criteria for chronic, severe PTSD, 
and chronic recurrent and severe major depressive disorder 
secondary to PTSD.  His symptoms of PTSD appeared to have 
significantly increased since he was last evaluated.  He 
appeared to warrant serious consideration for an 
unemployability rating and a 100 percent disability rating 
for PTSD.  The examiner noted that the veteran had no 
friends, and was estranged from both his children and wife.  
He had a history of job instability due to his problems 
getting along with coworkers and supervisors.  He displayed a 
history of abnormalities of conduct and judgment given his 
past verbal abuse of his children and wife.  The examiner 
diagnosed chronic and severe PTSD, and major depressive 
disorder, chronic, recurrent, severe secondary to PTSD.  
Under Axis IV, severity of psychosocial stressors, 
occupational and social problems was noted.  His Global 
Assessment of Functioning (GAF) score was 40 due to major 
impairment in several areas such as work, social relations, 
judgment, thinking and mood.

Treatment records from the Portland VAMC reflect continuing 
treatment for PTSD.

The Social Security Administration (SSA) found that the 
veteran was entitled to disability payments effective April 
1999.  The SSA found that he had not engaged in substantial 
gainful activity since April 9, 1999, and found that his 
impairments included PTSD and depression.

Residuals of gunshot wounds

Service medical records reflect that the veteran received 
missile wounds of the right upper arm, right back, and right 
lower leg, which were debrided and dressed.

In October 1997, the veteran underwent a VA examination.  The 
examiner noted that the veteran suffered a gunshot wound to 
his left shoulder and right thigh, and shrapnel injury to his 
right low back, right lower leg, and right upper arm.  The 
veteran complained of pain in his left shoulder and right low 
back.  He also complained of numbness of his right foot; 
however, he denied any radicular leg pain.  He complained of 
intermittent right lower leg pain with weight bearing 
activities.  He reported muscle cramps over the entire leg.  
He reported numbness over his right foot since the gunshot 
wound to his right lower leg.

Physical examination of the shoulder revealed no swelling or 
muscle atrophy.  There was a 4 centimeter well-healed 
incision over the right mid clavicular area, with tenderness 
on palpation over this area.  Examination of the right leg 
revealed a 1-centimeter incision over the right posterior 
central thigh, and a 2-centimeter incision over the right 
posterior calf.  There was mild tenderness over the entire 
leg on palpation.  Sensory exam was decreased over the right 
lower leg.  The examiner noted that a July 1997 nerve 
conduction study revealed a right complete sural nerve lesion 
at the level of the shrapnel scar.  The examiner diagnosed 
status post gunshot wound to the left shoulder with retained 
shrapnel, status post shrapnel injury to the right flank, 
myofascial pain syndrome of the lumbosacral spine, and status 
post shrapnel injury to the right leg with severed sural 
nerve on the right.

In a December 1998 addendum, the examiner noted that the 
gunshot wound residuals of the right thigh were responsible 
for all sensory defects in his right leg and foot.  There was 
no muscle weakness over the right flank incision.  There was 
localized tenderness on palpation.  There was muscle atrophy 
over the right upper leg, with the right thigh measuring 51.5 
centimeters and the left thigh measuring 53 centimeters.

In October 1999, the veteran was afforded a VA examination.  
The veteran reported multiple injuries during service in 
Vietnam.  In September 1968, he was involved in an ambush of 
his small ship.  He was shot twice.  The first shot went from 
front to back through his flack jacket and chipped his distal 
left clavicle.  There was an entry and exit wound.  He was 
also shot to the back of his right leg with shrapnel in the 
lower leg and the right neck and shoulder.  In-service 
treatment consisted of removal of most of the metal through 
the entry wounds, and a deformed 30-caliber type bullet was 
in the back of his thigh.  A track went down close to his 
knee joint and went anterior apparently to his knee joint.  

The veteran reported that his leg did not bother him until he 
was 30 or 40 years old.  He began to have more severe 
problems approximately three years prior.  For his 
employment, he drove a four-wheel drive truck which vibrated 
and caused him great pain in his back.  He complained of 
continued back and shoulder pain.  At the time of the 
examination, the veteran reported pain in his mid back in the 
dorsal lumbar region, and pain in the right leg and right 
calf when sitting for long periods of time.  He reported 
stiffness and pain.  He also reported shoulder pain on his 
left when sitting and driving, and reported pain when doing 
physical activities.  He reported sporadic numbness and 
tingling in the right hand.  

On physical examination, he lacked 5 to 10 degrees of 
dosiflexion of his right ankle.  Plantar flexion was normal, 
and inversion and eversion of the ankle was normal.  There 
was no stiffness of the back, but the veteran reported that 
he walked stiff because of pain.  There was full range of 
motion of the low back.  Straight leg raising was negative 
bilaterally, and hip joint rotations were normal.  There was 
full range of motion of both knees and the left ankle.  The 
examiner observed an entry wound over the posterior distal 
right thigh with no exit wound.  The wound was 3/4 inches in 
diameter, round and with a small defect in the thigh fascia.  
There was a scar in the back of the right calf with an entry 
wound but no exit wound.  The scar in the posterior calf was 
6 inches above his ankle, and measured 1.5 inches in 
diameter.  The examiner observed scars on the right flank on 
the right just above the right posterior iliac crest, one 
measuring 2.5 inches and the second scar on the right side 
measuring 2.5 inches.  No defects beneath the scars could be 
ascertained.  There were scars across the left shoulder, one 
anterior, one posterior over the distal clavicle.  The scar 
from the excision of the distal clavicle on the left measured 
4 inches in length.  The only injury which had an exit wound 
was over the left clavicle.  The skin showed numerous small 
scars, one about .5 inches or so on the back of the right 
hand, and some small scars on the extensor surface of the 
right arm.  The examiner was unable to see any scars over the 
shoulders; the veteran stated they had gone away with time.  
Full range of motion of the left shoulder was noted.  The 
examiner could not feel any shrapnel deep to any of the 
scars.  There was no tenar or hypotenar atrophy.  Range of 
motion of the hands was normal.  The carpal tunnel release 
scars measured 1 inch on each anterior wrist, well-healed.  
He had normal skin sensation throughout except for the medial 
plantar nerve with decreased sensation but not complete 
numbness on the medial right heel and right foot.  Sensation 
was normal on the lateral side of the right foot and on the 
dorsum of the foot.  He had an injury to the left distal 
clavicle from a gunshot wound which eventually resulted in 
excision of the left distal clavicle probably due to 
dysfunction of the left acromioclavicular joint.  He had 
multiple entry wounds from shrapnel and gunshots.  The 
examiner opined that they were unlikely caused by high 
velocity missiles, and were mostly low velocity shells or 
shrapnel.  

On X-ray examination, the radiologist did not mention the one 
fleck of metal which probably was either in the very low 
axilla or in the left proximal arm.  The radiologist 
described a 3 x 10 millimeter metallic fragment over the 
right flank above the iliac crest.  His pelvis was normal.  
On review of the x-rays, the examiner noted a small piece of 
metal at the level of the top of the right iliac crest; no 
other abnormalities in the pelvis were seen.  The left 
shoulder had resection of the distal left clavicle and there 
was a small fleck of metal about 1 inch below the glenoid in 
one view.  The examiner could not see metal on the chest 
films, and no metal in the fragments in the right distal leg.  

The examiner diagnosed multiple soft tissue injuries from 
shrapnel; injury to the left clavicle, gunshot wound, 
resulting in acromioclavicular joint dysfunction and eventual 
resection of the left distal clavicle; and, soft tissue 
injury right distal leg with small defect in the soleus 
tendon and injury to the medial plantar nerve with partial 
numbness of the medial foot.  The examiner noted that based 
on the veteran's description, he expected the x-rays to 
reveal rather massive fragments of bullets and shrapnel; 
however, only small fragments remained.  There were no exit 
wounds and no bone fragments present.  Although the veteran 
had multiple wounds, they were probably from low velocity 
fragments in to soft tissue with minimal nerve or vascular 
injury and no major muscle defects.

In October 1999, Dr. Berselli noted the veteran's history of 
shrapnel wounds in service.  Physical examination revealed a 
small shrapnel wound over the posterior lateral right calf 
area.  There was some decreased appreciation over the 
dorsolateral aspect of the right foot compared to the left 
foot, but no motor weakness in either foot.

In an August 2000 addendum, the October 1999 examiner noted 
that the veteran's orthopedic injuries were not sufficient to 
interfere with gainful employment.  Most of his wounds were 
low-velocity shrapnel wounds and none of these were 
sufficient to cause him to be disabled from gainful activity.


II.  Laws and Regulations: Increased disability claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2003).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2003).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

Specific schedular criteria for bilateral hearing loss

The Board notes that, effective June 11, 1999, some of the 
schedular rating provisions pertaining to the evaluation of 
hearing loss were amended.  Under the regulations in effect 
prior to June 10, 1999, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000, and 4,000 Hertz.  To evaluate the degree of disability 
for bilateral service-connected defective hearing, the rating 
scheduled established 11 auditory acuity levels designated 
from level I for essentially normal hearing through level XI 
for profound deafness.  38 C.F.R. § 4.85, Diagnostic Codes 
6100-6110.

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from level I for 
essentially normal acuity through level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85 (2003).

The revised regulatory provisions also provide two 
circumstances under which alternative tables can be employed.  
One is where the puretone thresholds in any four of the five 
frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz are 
55 decibels or greater.  The second is where puretone 
thresholds are 30 decibels or less at frequencies of 1,000 
Hertz and below, and are 70 decibels or more at 2,000 Hertz.  
See 38 C.F.R. § 4.86 (2003).

Specific schedular criteria for tinnitus

Under Diagnostic Code 6260, a maximum rating of 10 percent is 
provided for tinnitus.  38 C.F.R. § 4.87 (2003).  Only a 
single evaluation is allowed whether the sound is perceived 
in one ear, both ears, or in the head.  Id.

In exceptional cases where the schedular evaluations are 
found to be inadequate, the VA may assign an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).  Cases in which application of the schedule is not 
understood or the propriety of an extra-schedular rating is 
questionable may be submitted to Central Office for advisory 
opinion.  38 C.F.R. § 3.321(c) (2003).

Specific schedular criteria for PTSD

Occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms of manic 
depression/bipolar disorder as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships warrants a 70 percent 
disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2003).

Total occupational and social impairment due to such symptoms 
of manic depression/bipolar disorder as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of one's close relatives, 
occupation, or own name warrants 100 percent disability 
rating.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

GAF is a scale from 0 to 100, reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health illness."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
("DSM-IV") (100 representing superior functioning in a wide 
range of activities and no psychiatric symptoms).  See also 
38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF of 41-50 denotes 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning.  A GAF of 51-60 
denotes moderate symptoms (e.g. flat affect, circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers).  A GAF of 61-70 
denotes some mild symptoms (e.g. depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g. occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.

Specific schedular criteria for diseases of the peripheral 
nerves (right calf)

Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, a 10 percent 
evaluation is warranted for mild incomplete paralysis of the 
external popliteal nerve (common peroneal); a 20 percent 
evaluation is warranted for moderate incomplete paralysis; 
and, a 30 percent evaluation is assigned for severe 
incomplete paralysis.  A 40 percent evaluation is warranted 
for severe complete paralysis of the external popliteal nerve 
manifested by foot drop and slight droop of first phalanges 
of all toes, cannot dorsiflex the foot, extension (dorsal 
flexion) of proximal phalanges of toes lost; abduction of 
foot lost, adduction weakened; anesthesia covers entire 
dorsum of foot and toes.

Specific schedular criteria for the skin (scars)

While the veteran's appeal of the rating for his skin 
disorder was pending, VA revised the regulations and rating 
schedule for the evaluation of skin disorders, effective 
August 30, 2002.  See 67 Fed. Reg. 49,590 et seq. (July 31, 
2002) (codified at 38 C.F.R. § 4.118).

The Court held in DeSousa v. Gober that the law "precludes 
an effective date earlier than the effective date of the 
liberalizing . . . regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, 
the Board has the duty to adjudicate the veteran's claims 
under the old regulation for any period prior to the 
effective date of the new diagnostic codes, as well as under 
the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  Inasmuch as the veteran has been 
provided with both the old and the revised regulations, and 
the RO has rated the disability under both regulations, the 
Board may proceed in making a determination.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).  

The Board notes that the RO rated the veteran's scars to the 
right calf, right thigh, and the right flank under Diagnostic 
Code 7804 pertaining to scars, superficial, painful on 
examination.

The old criteria under Diagnostic Code 7804 assigns a 10 
percent rating for scars, superficial, tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2002).  Other scars were rated on limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.

The new criteria are substantially the same.  Under the 
amended version of Diagnostic Code 7804, a 10 percent rating 
is warranted for superficial scars that are painful on 
examination.  (A superficial scar is one not associated with 
underlying soft tissue damage).  Diagnostic Code 7805 has not 
changed, providing that scars may be rated on limitation of 
function of the affected part.


III.  Analysis

Bilateral hearing loss

Applying the facts in this case to the criteria set forth 
above, the Board finds that a compensable rating for 
bilateral hearing loss is not appropriate under either the 
old or new regulations.

The October 1999 audiometric evaluation shows that the 
veteran had an average pure tone threshold of 41 decibels in 
the right ear with speech discrimination of 84 percent 
correct.  He had an average pure tone threshold of 45 
decibels in the left ear with speech discrimination of 84 
percent correct.

The only possible interpretation of these examinations under 
both the old and new regulations is that the veteran's 
hearing loss is at level II in the right ear, and level II in 
the left ear.  Therefore, a compensable rating is not 
warranted under 38 C.F.R. § 6100.

In reaching this decision, the Board has considered the 
veteran's contentions regarding the severity of his hearing 
loss, and the fact that he wears hearing aids.  Although the 
Board finds his statements to be credible, they do not 
provide sufficient evidence on which to award a higher rating 
for bilateral hearing loss.  Disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In this case, the 
numeric designations correlate to a noncompensable disability 
rating.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's bilateral hearing loss has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  Dr. 
Berinstein noted that the veteran's difficulties with work 
and his ability to earn a living had been hampered by his 
hearing loss; however, the January 2000 VA examiner 
specifically noted that the veteran's loss of employment was 
not due to his hearing loss, and the majority of jobs would 
be available to the veteran despite his hearing disability.  
VA's General Counsel has noted "mere assertions or evidence 
that a disability interferes with employment" is not enough 
to warrant extra-schedular consideration.  Rather, 
consideration of an extra-schedular rating under 3.321(b)(1) 
is only warranted where there is evidence that the disability 
picture presented by the veteran would, in that average case, 
produce impairment of earning capacity beyond that reflected 
in the rating schedule or where evidence shows that the 
veteran's service-connected disability affects employability 
in ways not contemplated by the rating schedule.  See VA 
O.G.C. Prec. Op. No. 6-96, published at 61 Fed. Reg. 66749 
(1996).  Such a showing has not been made in this case.  
Likewise, there is no evidence of record showing that the 
veteran has been frequently hospitalized due to hearing loss.  
Accordingly, the Board finds that 38 C.F.R. § 3.321 is 
inapplicable.

Based on current findings and a review of the entire evidence 
in the veteran's claims folder, it is the conclusion of the 
Board that his bilateral hearing loss does not rise to the 
level required for the assignment of a compensable schedular 
rating.


Tinnitus

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 10 percent for tinnitus.  
The service-connected disability is currently rated as 
10 percent disabling, which is the highest rating assignable 
under the current rating criteria for tinnitus.  See 38 
C.F.R. § 4.87, Diagnostic Code 6260 (2003); see Grantham v. 
Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  

The Board finds no reason to refer this matter to Central 
Office for an advisory opinion for consideration of an extra-
schedular evaluation under 38 C.F.R. § 3.321(b)(1), as there 
is no evidence to suggest that the veteran is not adequately 
compensated by the regular rating schedule.  There is no 
objective evidence that the veteran's tinnitus has resulted 
in marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  In August 2000, the VA examiner 
specifically stated that the veteran's hearing was not 
related to his loss of employment, and, specifically, his 
tinnitus did not eliminate any jobs from his participation.  
Accordingly, the Board finds that the impairment resulting 
from the veteran's tinnitus is appropriately compensated by 
the currently assigned schedular rating.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the grant of a 10 percent rating for 
tinnitus constitutes a full award of the benefit sought on 
appeal with respect to that issue.  See Grantham, 114 F. 3d 
at 1158.  Accordingly, the benefit sought on appeal is 
denied.

PTSD

The Board finds that the criteria for a schedular 100 percent 
rating for PTSD have been met.  In that regard, the Board 
notes that the veteran was unemployed effective April 9, 
1999, and was thereafter awarded disability benefits from SSA 
due to PTSD and depression as of that date.  Moreover, the 
Board notes that the record contains medical opinions to the 
effect that the veteran's PTSD is severe and renders him 
unemployable.  For example, in a February 2000 VA examination 
report, the examiner concluded that the veteran's PTSD 
appeared to have significantly increased since he was last 
evaluated, and he appeared to warrant serious consideration 
for an unemployability rating and a 100 percent disability 
rating for PTSD.  The examiner noted that the veteran had no 
friends, and was estranged from both his children and wife.  
He had a history of job instability due to his problems 
getting along with coworkers and supervisors.  He displayed a 
history of abnormalities of conduct and judgment given his 
past verbal abuse of his children and wife.  His GAF score 
was 40 due to major impairment in several areas such as work, 
social relations, judgment, thinking and mood.

In light of this evidence, and affording the veteran the 
benefit of all doubt, the Board concludes that he has 
exhibited total occupational and social impairment.  Thus, 
the Board concludes that the criteria for a 100 percent 
rating for PTSD have been met.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).

Residuals of gunshot wounds:  peripheral nerves

The Board has reviewed the evidence of record, and determined 
that a rating in excess of 10 percent for residuals of 
shrapnel injury to the right calf with neurological 
impairment is not warranted.  

On physical examination, the examiner noted decreased 
sensation of the medial plantar nerve, but not complete 
numbness on the medial right heel and right foot.  The 
examiner diagnosed a soft tissue injury to the right distal 
leg with small defect in the soleus tendon and injury to the 
medial plantar nerve with partial numbness of the medial 
foot.  

The examiner noted generally that although the veteran had 
multiple wounds, they were likely due to low velocity 
fragments in to soft tissue with "minimal nerve" or 
vascular injury.  A 20 percent rating is not warranted in 
this case, as there is no evidence of moderate incomplete 
paralysis.  Higher ratings are not appropriate as the 
paralysis has not been classified as severe, and there is no 
evidence of complete paralysis.

Consequently, the veteran's disability is appropriately 
compensated by the 10 percent disability rating.  

Residuals of gunshot wounds:  skin disorders (scars)

As noted, the veteran's scars resulting from shrapnel 
injuries to the right calf, gunshot wound to the right thigh, 
and fragment wounds to the right flank have been separately 
rated as 10 percent disabling under Diagnostic Code 7804, 
pertaining to superficial scars.  38 C.F.R. § 4.118.

After reviewing the pertinent evidence in this case, the 
Board finds that Diagnostic Code 7804, involving superficial 
scars, is the most appropriate diagnostic code here.  As set 
forth in more detail below, this finding is based on the 
history, diagnoses, and symptomatology of the veteran's 
disabilities. 

On physical examination, an entry wound over the posterior 
distal right thigh was observed, with a wound 3/4 inches in 
diameter, and a round scar with a small defect in the thigh 
fascia.  A separate 10 percent rating is already in effect 
for muscle impairment of the right thigh under Diagnostic 
Code 5315.  On the right calf, the scar on the posterior was 
6 inches above his ankle and measured 1.5 inches in diameter.  
Scars were observed on the right flank on the right just 
above the right posterior iliac crest, one measuring 2.5 
inches and a second scar on the right side measuring 2.5 
inches.  The examiner noted that in regards to all of the 
scars, no defects beneath any of the scars could be 
ascertained.

Applying the facts in this case to these criteria, the Board 
finds that a rating in excess of 10 percent is not warranted 
for scars resulting from shrapnel injury to the right calf, 
gunshot wound to the right thigh, and fragment wounds to the 
right flank under the old and new skin criteria.  As set 
forth above, the RO has assigned a 10 percent rating for 
scarring on each extremity.  This is the maximum schedular 
rating assignable under Diagnostic Code 7804.

The Board has considered whether a higher rating would be 
warranted under Diagnostic Code 7805, for any of the scars 
which limit function of the body part that they affect.  38 
C.F.R. § 4.118, Diagnostic Code 7805.  In this case, however, 
there is no objective evidence of record of functional 
impairment due to the scars of the veteran's right thigh, 
right calf, or flank.  

There is no other alternative diagnostic code under 38 C.F.R. 
§ 4.118 that could apply to the veteran's scars.  

An extra-schedular evaluation has been considered; however, 
there is no evidence that the veteran's scars have resulted 
in marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
ratings in excess of 10 percent for scars resulting from 
shrapnel injuries to the right calf, gunshot wound to the 
right thigh, and fragment wounds to the right flank.  Thus, 
the benefit-of-the-doubt doctrine is not applicable, and 
increased ratings must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002).

IV.  Earlier effective date for TDIU

In light of the Board's decision to grant a 100 percent 
schedular rating for the veteran's PTSD, this issue, in 
effect, has been rendered moot.  Nonetheless, in light of the 
uncertainty of the effective date the RO will assign for the 
100 percent rating, the Board will address the TDIU effective 
date.  

On April 29, 1999, the veteran submitted Notices of 
Disagreement as to other issues on appeal, and indicated that 
he was unemployed.  In July 1999, the veteran filed a formal 
claim for TDIU.  He claimed that he worked in diesel engine 
sales until April 19, 1999.  The veteran's former employer, 
Detroit Diesel Corporation, submitted employment information 
which indicated that the last day the veteran worked was on 
April 9, 1999.

An August 2000 rating decision granted TDIU assigning an 
effective date of April 29, 1999.  According to the RO, this 
effective date was assigned because it was the date the RO 
received a statement from the veteran regarding termination 
of his employment.

The effective date for an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b) (West 2002); 38 
C.F.R. § 3.400(o) (2003).  A claim for a TDIU is, in essence, 
a claim for an increased rating.  Norris v. West, 12 Vet. 
App. 413, 420 (1999).  A TDIU claim is an alternate way to 
obtain a total disability rating without recourse to a 100 
percent evaluation under the rating schedule.  See Parker v. 
Brown, 7 Vet. App. 116, 118 (1994).

Any communication or action indicating an intent to apply for 
VA benefits may be considered an informal claim.  38 C.F.R. § 
3.155(a).  When the informal claim pertains to an increased 
evaluation for a service-connected disability, the request 
will be accepted as a claim.  38 C.F.R. § 3.155(c).  Once 
service connection has been established, receipt of specified 
types of medical evidence, including VA examination reports, 
will be accepted as an informal claim for increased benefits.  
38 C.F.R. § 3.157 (2003).  For example, the date of 
outpatient or hospital examination or date of admission to a 
VA hospital will be accepted as the date of receipt of such a 
claim.  38 C.F.R. § 3.157(b) (2003).

Once a veteran:  (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a TDIU 
rating.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); see also Norris, 12 Vet. App. at 420-421.

In this case, the RO has determined that an informal claim 
for TDIU benefits was received on April 29, 1999, which noted 
the veteran's unemployment.  The question arises whether the 
record shows that, prior to that date, unemployability was 
factually ascertainable and, thus, a claim for TDIU had to be 
considered.  38 C.F.R. §§ 3.1(a), 3.157(b) (2003); Norris, 12 
Vet. App. at 420-421.

According to the documentation provided by the veteran's 
employer, the veteran's last day of employment was on April 
9, 1999.  The employer indicated that the reason for 
termination was due to disability leave.  The Board notes 
that the veteran does not contend that he was unemployed 
prior to April 1999, nor does he contend that his 
disabilities precluded him from substantially gainful 
employment prior to this time period.  The medical evidence 
supports the veteran's contention and does not support an 
effective date earlier than April 9, 1999.  Therefore, it is 
factually ascertainable that as of April 9, 1999, the 
veteran's disability precluded him from substantially gainful 
employment.  

Giving the veteran the benefit of the doubt, the evidence of 
record does support a finding by the Board that the criteria 
to establish a TDIU effective April 9, 1999, have been met.


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.

Entitlement to a rating in excess of 10 percent for tinnitus 
is denied.

Entitlement to a rating of 100 percent for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Entitlement to a rating in excess of 10 percent for a 
shrapnel wound scar to the right calf is denied.

Entitlement to a rating in excess of 10 percent for a gunshot 
wound scar to the right thigh is denied.

Entitlement to a rating in excess of 10 percent for a 
fragment wound scar to the right flank is denied.

Entitlement to an effective date of April 9, 1999, for 
service connection for TDIU is granted, subject to the law 
and regulations governing the award of monetary benefits.




REMAND

Under 38 C.F.R. § 4.73, Diagnostic Code 5315, the veteran's 
muscle impairment to the right thigh due to a gunshot injury 
is currently rated as 10 percent disabling, deemed a moderate 
disability of the muscle.  Under Diagnostic Code 5319, the 
veteran's muscle impairment to the left supraclavicular 
region is also rated as 10 percent disabling, also deemed a 
moderate disability of the muscle.  The veteran has claimed 
that his disabilities have worsened.  The veteran should be 
scheduled for a VA examination to assess the current severity 
of his disorders, specifically the muscle impairment to his 
right thigh and left supraclavicular region.  The examiner 
should provide an opinion on the following as to each 
disorder:  entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups; 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side; tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

In September 1998, the veteran filed a Notice of Disagreement 
as to the effective date assigned to the grant of service 
connection for PTSD.  A Statement of the Case was issued, and 
in April 1999 the veteran submitted a substantive appeal (VA 
Form 9) as to the issue of the effective date assigned; 
however, he also alleged clear and unmistakable error as to 
the August 1985 rating decision which denied service 
connection for PTSD.  The RO has not addressed the veteran's 
claim of clear and unmistakable error.  The issue of 
entitlement to an earlier effective date for PTSD is 
inextricably intertwined with the issue of clear and 
unmistakable error as to the August 1985 rating decision, 
consequently, a Remand is necessary.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  

2.  The RO should schedule the veteran 
for a VA physical examination to address 
the current severity of his muscle 
impairment to the right thigh and left 
supraclavicular region.  The examiner 
should be provided with the veteran's 
claims file and must review the entire 
claims file in conjunction with the 
examination.  All indicated studies 
should be performed and all clinical 
findings reported in detail.  The 
examiner should opine on the severity of 
each disorder including the following:  
entrance and (if present) exit scars 
indicating track of missile through one 
or more muscle groups; indications on 
palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of 
muscles compared with sound side; tests 
of strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

3.  The RO should address the veteran's 
claim of clear and unmistakable error as 
to the August 1985 rating decision which 
denied service connection for PTSD.

4.  The RO should, then, readjudicate 
the veteran's claims of entitlement to 
ratings in excess of 10 percent for 
residuals of a gunshot injury to the 
right thigh with muscle impairment and 
residuals of fragment wound to the left 
supraclavicular region, and entitlement 
to an earlier effective date for PTSD.  
If the determination of these claims 
remain unfavorable to the veteran, the 
RO must issue a Supplemental Statement 
of the Case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



